Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on November 25, 2020.
Claims 3-11 and 13-20 have been amended.
Claim 21 has been added.
Claims 1-21 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on November 25, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method and a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical 
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) (a) creating a first supervisory account, having a first pair of username and password, for a first entity which is a first Supervisor Entity; (b) creating a second supervisory account, having a second pair of username and password, for a second entity which is a second Supervisor Entity; (c) creating a first target account, having a third pair of username and password, for a third entity which is a first Target Entity; (d) creating a second target account, having a fourth pair of username and password, for a fourth entity which is a second Target Entity; (e) creating an association between (I) the first supervisory account of the first supervisory entity, and (II) the first target account of the first target entity; (f) creating an association between (I) the second supervisory account of the second supervisory entity, and (II) the second target account of the second target entity; (g) receiving from at least one of: (i) the first supervisory account of the first supervisory entity, and (ii) the second supervisory account of the second supervisory entity, a request to create a communication connection between (I) the first target account of the first target entity and (II) the second target account of the second target entity; (h) based on said request, creating said communication connection between (I) the first target account of the first target entity and (II) the second target account of the second target entity.
This is a Certain Method of Organizing Human Behavior as it relates to matchmaking between people using human matchmakers.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of matchmaking. The recitations of “processors” do not integrate the invention into a practical application because the processor is recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0084].  Accordingly, these additional elements do no 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of  creating accounts/associations/communication connections and receiving requests are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
Dependent claims 2-10 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further rules by which the communication connections takes place (claims 2-6), additional limitations regarding how the matchmaking/communication takes places (claims 7-10; 13-14 and 17-20).  Claims 11-12 recite the use of tokens are a reward; claim 15 recites the provision of targeted advertisements and claim 16 a ranked leaderboard of supervisors.  These claims recite insignificant extra-solution activity that is not enough to render the claim eligible. Similar to the independent claims, the dependent claims generally “apply” the concept of matchmaking. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1 and 21.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al. (US Pub. No. 2006/0287878) in view of Betterafter50 (“Mom Knows Best? This New Dating Site Puts it to the Test. April 19, 2016; retrieved at https://betterafter50.com/mom-knows-best-this-new-dating-site-puts-it-to-the-test/).
Claims 1 and 21: Wadhwa discloses
creating a first supervisory account, having a first pair of username and password, for a first entity which is a first Supervisor Entity; ([0054] The service relies on the collaborative efforts of intermediaries or matchmakers to foment an online community with individuals seeking mates for romantic, business or other purposes (see FIG. 2). The service benefits from the fact that human beings have intuitions and insights that go well beyond computer generated algorithms. Fig. 4)
creating a second supervisory account, having a second pair of username and password, for a second entity which is a second Supervisor Entity; ([0055] Members of the service can have matchmakers and can also be matchmakers. A member can have one or more matchmakers who are interested in introducing the member to potential mates. Similarly, a member can serve as a matchmaker for one or more other members.)
creating a first target account, having a third pair of username and password, for a third entity which is a first Target Entity; ([0054] The service relies on the collaborative efforts of intermediaries or matchmakers to foment an online community with individuals seeking mates for romantic, business or other purposes (see FIG. 2). The service benefits from the fact that human beings have intuitions and insights that go well beyond computer generated algorithms.)
creating a second target account, having a fourth pair of username and password, for a fourth entity which is a second Target Entity; ([0054] The service relies on the collaborative efforts of intermediaries or matchmakers to foment an online community with individuals seeking mates for romantic, business or other purposes (see FIG. 2). The service benefits from the fact that human beings have intuitions and insights that go well beyond computer generated algorithms.)
creating an association between (I) the first supervisory account of the first supervisory entity, and (II) the first target account of the first target entity; ([0058] Introductions can take many forms on the system. When making an introduction, a matchmaker can identify how well he or she knows each individual being introduced. In some cases, the matchmaker will know one or both of the individuals)
creating an association between (I) the second supervisory account of the second supervisory entity, and (II) the second target account of the second target entity; ([0058] Introductions can take many forms on the system. When making an introduction, a matchmaker can identify how well he or she knows each individual being introduced. In some cases, the matchmaker will know one or both of the individuals)
receiving from at least one of: (i) the first supervisory account of the first supervisory entity, and (ii) the second supervisory account of the second supervisory entity, a request to create a communication connection between (I) the first target account of the first target entity and (II) the second target account of the second target entity; ([0059] The individuals getting introduced can receive electronic messages, e.g., e-mail, informing them via a link where they can look at the content of the introduction. Some or all of the content of the 
based on said request, creating said communication connection between (I) the first target account of the first target entity and (II) the second target account of the second target entity. ([0105] In each of these scenarios, the communications system" may utilize a "blind" email system, in which neither party knows the actual email address of the other, but instead all emails are redirected through the system.)
Wadhwa does not expressly disclose that a pair of intermediaries act as matchmakers between two targets.
Betterafter50, however, discloses a website where mothers act as intermediaries in matchmaking for their respective children. (pg. 1; para. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pair of intermediaries act as matchmakers between two targets, as disclosed by Betterafter50 in the system disclosed by Wadhwa, for the motivation of providing a method of creating quality matches that have been pre-vetted by both the dating site and the mothers of the targets. (Betterafter50; pg. 2; para.3).
Claims 2, 3, 4 and 5:  As combined above, Betterafter50 further discloses first and second supervisory approval. (pg. 2 para. 2: If mom agrees, they approve the match, and if the suitor’s mother approves it as well, then the match is sent to both kids. The catch: the kids are notified independent of the site, and are free to get in touch or ignore the match if they’re not interested. As a result, the moms can’t intervene — once they’ve made the match, their job is done, and the rest is out of their hands.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pair of intermediaries act as matchmakers between two targets, as disclosed by Betterafter50 in the system disclosed by Wadhwa, for the motivation 
Claims 16 and 17:  Wadhwa discloses a leaderboard that ranks supervisory entities based on successful matches/matching advices. ([0070]-[0073]; [0081]).
Claim 18:  Wadhwa discloses [0065] Among other things, matchmakers can provide profile information about the individuals they are willing to introduce but does not expressly disclose that the targets cannot create the profiles. 
Betterafter50, however, discloses that the mothers create the profiles and are sent matches prior to the targets receiving the matches.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pair of intermediaries act as matchmakers between two targets, as disclosed by Betterafter50 in the system disclosed by Wadhwa, for the motivation of providing a method of creating quality matches that have been pre-vetted by both the dating site and the mothers of the targets. (Betterafter50; pg. 2; para.3).
Claims 19 and 20:  Wadhwa discloses performing analysis that proves a particular real-life connection between a first supervisory entity and a first target as a condition for creating the association. [0058] Introductions can take many forms on the system. When making an introduction, a matchmaker can identify how well he or she knows each individual being introduced. In some cases, the matchmaker will know one or both of the individuals, in many cases not. [0059] …An introduction can be as simple as the identification information of the other party being introduced, or it may include text describing why the two parties should meet, an indication of how or for how long the intermediary knows each of the parties. [0078] The use of a user's address book to identify possible matchmakers can also be provided more transparently by automatically identifying individuals in a user's address book who could serve as a matchmaker. For example, when a user searches for members based on desired profile characteristics, the systems can highlight members who happen to have matchmakers in the user's address book. Then, the user could ask the matchmaker, who the user evidently already knows, to make an introduction.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Betterafter50 in view of Daily Mail (Are you good enough for my son? The rise of mom matchmaking websites that help impatient parents seek love for their kids. 17 June 2013. Retrieved at https://www.dailymail.co.uk/femail/article-2343257/Are-good-son-The-rise-mom-matchmaking-websites-help-impatient-parents-seek-love-kids.html.)
Claim 6: Wadhwa/Betterafter50 discloses first and second supervisory approval (Betterafter50: pg. 2 para. 2: If mom agrees, they approve the match, and if the suitor’s mother approves it as well, then the match is sent to both kids. The catch: the kids are notified independent of the site, and are free to get in touch or ignore the match if they’re not interested. As a result, the moms can’t intervene — once they’ve made the match, their job is done, and the rest is out of their hands.) but does not disclose providing an indication that a private communication took place between the targets.
Daily Mail, however, discloses “Parents then monitor the dating progress of their children”. (pg. 3; para. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included indications that a private communication took place, as disclosed by Daily Mail in the system disclosed by Wadhwa/Betterafter50, for the motivation of providing a method of allowing parents access to the dating process because a marriage is more than a union between a man and a woman, but also two families. (Daily Mail; pg. 3; para. 8).
Claim 10:  Wadhwa discloses receiving a request message ([0055]; [0096]) but does not expressly disclose that the message is only sent to supervisory entities.
Daily Mail. However discloses TheJMom.com is 'where moms do the matchmaking.' Jewish mothers share online profiles of their children with other Jewish mothers (pg. 2; para. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included indications that the message is only sent to supervisory entities, as disclosed by Daily Mail in the system disclosed by Wadhwa/Betterafter50, for the motivation of providing a method of “old school match making with a 21st century twist”. .

Claims 7, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Betterafter50 in view of TheJMom.com (retrieved at https://web.archive.org/web/20141231162057/http://www.thejmom.com/about)
Claims 7, 8, 9, 13 and 14:  Wadhwa discloses intermediaries searching and providing search results that comprise a profile of the second target entity ([0096] In a typical scenario, an intermediary would search the database on behalf of a participant, and upon finding one or more potential matches, initiate an introduction of the participant to the identified potential match. [0065] Among other things, matchmakers can provide profile information about the individuals they are willing to introduce (see FIG. 31).).  
TheJMom.com discloses “You can browse potential partners in your child's city, email their parents for more information about their children and family” (para. 3).  The Examiner understands this as providing access to the supervisory profiles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included intermediaries communicating with each other, as disclosed by TheJMom.com in the system disclosed by Wadhwa/ Betterafter50, for the motivation of providing a method of giving the power of matchmaking through the internet to parents. (TheJMom.com; para. 3).

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Betterafter50 in view of Posey (US Pub. No. 2004/0220938) in view of Official Notice.
Claims 11 and 12: Wadhwa discloses incentives for matchmakers ([0060]:  the system can reward matchmakers for making introductions with financial and other credits.) but does not disclose incentives for targets based on pre-defined conditions.
Posey, however, discloses [0002] The present invention relates generally to a system and method for rewarding performance in a service or dating referral system. More particularly, and although not exclusively, the present invention relates to a system and method for providing incentive for a referred person or entity to better perform services in a paid for business referral service, and for rewarding social likableness on a date in a dating or matchmaking service. [0004] In the context of dating services, especially where one customer simply does not like the other customer that they are matched with, there is little added incentive to try to socially impress the other person on a date. This is not to suggest that a person should seek to fallaciously impress a person with whom they are matched on a date if they genuinely do not like that person. However, especially in such a situation, each person should at least be encouraged to socialize with the other person cordially during the date so that neither has a particularly unpleasant experience on the date. On the other hand, even when the matched persons have the potential to like each other, sometimes one or each of them in their nervousness are less affable on a date. However, with added incentive, each person may behave more affably despite his or her nervousness, and each may find out that they do indeed like the other person once there is more social interaction. Current matchmaking systems do not offer such an incentive.  The awards have a real-life monetary value greater than zero: [0026] …Checks are manually cut to send to the deserving customers after their performance rewards are calculated by hand or using a calculator. In the other extreme, in a highly computerized embodiment of the matchmaking system 100, after the performance award is calculated, the system 100 may send a signal to a bank where an account is kept for the system 100 to automatically print a check to send to the second customer in the amount of the performance reward. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included targets receiving monetary incentives based on conditions, as disclosed by Posey in the system disclosed by Wadhwa/Betterafter50, for the 
Posey does not disclose digital tokens for a pre-paid credit.
The Examiner takes Official Notice that incentives (in the form of digital tokens for pre-paid credits) are old and well known in the referral arts.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included digital tokens for pre-paid credits, in the system disclosed by Wadhwa/Betterafter50/Posey, for the motivation of providing a method of rewarding users of a service without requiring a third party to issue the monetary incentive.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa in view of Betterafter50 in view of Duggal et al. (US Pub. No. 2016/0140618).
Claim 15:  Wadhwa does not disclose ads based on a user’s role (i.e., supervisor vs. target).
Duggal, however, discloses [0078] To illustrate, the ad management system 102 can determine the age ranges of the age profiles 302a-302c by estimating the age of users commonly associated with specific types of content. Although the profile management architecture 300 describes age profiles, the profile management architecture 300 may include one or more profiles associated with additional or alternative types of characteristics that allow the ad management system 102 to provide better targeted advertisements, such as gender, roles in a group, relationships between users, user location, and/or types of client devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ads based on a user’s role, as disclosed by Duggal, in the system disclosed by Wadhwa/Betterafter50, for the motivation of providing a method of increasing the possibility of conversion by targeting advertisements effectively.

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629